UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2510


JACKIE BURRELL,

                      Plaintiff - Appellant,

          v.

PAREXEL INTERNATIONAL, LLC,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:12-cv-01326-WMN)


Submitted:   February 21, 2013              Decided: February 25, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jackie Burrell, Appellant Pro Se.    Eric S. Mueller, SEMMES,
BOWEN & SEMMES, Baltimore, Maryland; Eileen Carr Riley, Larry
Robert Seegull, JACKSON LEWIS, LLP, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jackie Burrell seeks to appeal the district court’s

order granting Defendant’s Fed. R. Civ. P. 12(b)(6) motion and

dismissing her civil action for failure to state a claim upon

which relief may be granted.             We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                        “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on   October    4,     2012.       The   notice    of   appeal      was    filed    on

December 10,     2012.         Because   Burrell   failed    to     file   a   timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we deny leave to proceed in forma pauperis and

dismiss the appeal.        We dispense with oral argument because the

facts   and    legal    contentions      are   adequately    presented         in   the

materials     before    this     court   and   argument     would    not    aid     the

decisional process.



                                                                           DISMISSED

                                          2